Exhibit 10.1
TENDER AND VOTING AGREEMENT
     This TENDER AND VOTING AGREEMENT, dated as of May 2, 2011 (this
“Agreement”), is among Arch Coal, Inc., a Delaware corporation (“Parent”), Atlas
Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), and the persons listed on Schedule I hereto
(collectively, the “Company Stockholders”).
     WHEREAS, as of the date hereof, each Company Stockholder is the record or
“beneficial holder” (as defined under Rule 13d-3 under the Exchange Act) of the
number of shares of common stock (the “Company Common Stock”), par value $0.01
per share, of International Coal Group, Inc., a Delaware corporation (the
“Company”), set forth opposite such Company Stockholder’s name on Schedule I
hereto (all such shares of Company Common Stock, whether restricted or
unrestricted, together with any shares of Company Common Stock acquired by a
Company Stockholder from the Company after the date hereof, the “Subject
Shares”; provided, that Company Stock Options beneficially owned by such Company
Stockholder (“Subject Options”) and Company Restricted Share Units beneficially
owned by such Company Stockholder (“Subject Units”) shall not be considered
“Subject Shares” prior to their exercise or becoming unrestricted, whereupon
shares of Company Common Stock issued upon exercise of Subject Options or
Subject Units shall be considered “Subject Shares”);
     WHEREAS, concurrently with the execution and delivery of this Agreement,
Parent, Merger Sub and the Company, are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as it may be amended from time to time, the
“Merger Agreement”; terms used herein without definition shall have the
respective meanings ascribed to them in the Merger Agreement to the extent
defined in the Merger Agreement), pursuant to which, among other things,
(a) Merger Sub will commence a tender offer to purchase all of the outstanding
shares of Company Common Stock (such offer as it may be amended from time to
time as permitted by the Merger Agreement, the “Offer”), and (b) following the
consummation of the Offer, Merger Sub will be merged with and into the Company
(the “Merger”), with the Company being the surviving corporation, all upon the
terms and subject to the conditions set forth in the Merger Agreement; and
     WHEREAS, as a condition to their willingness to enter into and perform its
obligations under the Merger Agreement, Parent and Merger Sub have requested
that each Company Stockholder enter into this Agreement, and each Company
Stockholder has agreed to do so in order to induce Parent and Merger Sub to
enter into, and in consideration of their entering into, the Merger Agreement;
     NOW, THEREFORE, in consideration of the foregoing and of the
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
Agreement to Tender and Vote; Irrevocable Proxy.
     Section 1.1. Agreement to Tender.
     (a) Each Company Stockholder agrees that at least two Business Days prior
to the first scheduled Expiration Date (the “Tender Date”), such Company
Stockholder shall tender into the Offer all of the Subject Shares owned by such
Company Stockholder on or prior to the Tender Date, free and clear of all of all
claims, liens, encumbrances and security interests of any nature whatsoever that
would prevent such Company Stockholder from tendering his shares in accordance
with this Agreement or otherwise complying with his obligations under this
Agreement. If any Company Stockholder acquires any Subject Shares after the
Tender Date (including during any subsequent offering period, if any), such
Company Stockholder shall tender into the Offer such Subject Shares within one
Business Day following the date that such Company Stockholder shall acquire such
Subject Shares.
     (b) Each Company Stockholder agrees that once the Subject Shares are
tendered into the Offer, such Company Stockholder shall not withdraw the tender
of such Subject Shares unless this Agreement is terminated pursuant to
Section 5.1, and in each such case Parent shall, and shall cause Merger Sub to,
immediately upon a Company Stockholder’s request, return all of the Subject
Shares to the Company Stockholder.
     (c) Nothing in this Agreement shall be deemed to require any Company
Stockholder to exercise any option or other right to acquire Company Common
Stock.
     Section 1.2. Agreement to Vote.
     (a) From the date hereof until the termination of this Agreement in
accordance with Section 5.1, except to the extent waived in writing by Parent in
its sole and absolute discretion, at any meeting of the stockholders of the
Company, however called, or at any adjournment thereof, or in connection with
any written consent of the stockholders of the Company or in any other
circumstances upon which a vote, consent or other approval of all or some of the
stockholders of the Company is sought, each Company Stockholder shall vote (or
cause to be voted) all of such Company Stockholder’s Subject Shares (to the
extent the Subject Shares are not purchased in the Offer) and any other shares
of capital stock of the Company owned, beneficially or of record, by such
Company Stockholder during the term of this Agreement that are entitled to vote
at such meeting or in such written consent (collectively, the “Voting Shares”):
(a) in favor of adoption of the Merger Agreement; and (b) against the following
actions (other than the Merger and the transactions contemplated by the Merger
Agreement): (i) any Company Takeover Proposal; (ii) any change in the present
capitalization of the Company or any amendment of the Company’s certificate of
incorporation or by-laws; and (iii) any other action, transaction or proposal
involving the Company or any of the Company Subsidiaries that would result in
any of the conditions in Article VII or Annex I not being fulfilled or
satisfied.
     (b) In the event that a meeting of the stockholders of the Company is held,
each Company Stockholder shall, or shall cause the holder of record of its
Voting Shares on any

2



--------------------------------------------------------------------------------



 



applicable record date to, appear at such meeting or otherwise cause its Voting
Shares to be counted as present thereat for purposes of establishing a quorum.
     (c) No Company Stockholder shall enter into any agreement or understanding
with any Person to vote or give instructions in any manner inconsistent with the
terms of this Section 1.2.
     (d) EACH COMPANY STOCKHOLDER HEREBY IRREVOCABLY GRANTS TO AND APPOINTS JOHN
DREXLER AND ROBERT JONES, IN THEIR RESPECTIVE CAPACITIES AS OFFICERS OF PARENT,
AND ANY INDIVIDUAL WHO SHALL HEREAFTER SUCCEED TO ANY SUCH OFFICE OF PARENT, AND
EACH OF THEM INDIVIDUALLY, SUCH COMPANY STOCKHOLDER’S PROXY AND ATTORNEY-IN-FACT
(WITH FULL POWER OF SUBSTITUTION), FOR AND IN THE NAME, PLACE AND STEAD OF SUCH
COMPANY STOCKHOLDER, TO REPRESENT, VOTE AND OTHERWISE ACT (BY VOTING AT ANY
MEETING OF STOCKHOLDERS OF THE COMPANY, BY WRITTEN CONSENT IN LIEU THEREOF OR
OTHERWISE) WITH RESPECT TO THE VOTING SHARES OWNED OR HELD BY SUCH COMPANY
STOCKHOLDER REGARDING THE MATTERS REFERRED TO IN SECTION 1.2(a) HEREOF UNTIL THE
TERMINATION OF THIS AGREEMENT, TO THE SAME EXTENT AND WITH THE SAME EFFECT AS
SUCH COMPANY STOCKHOLDER MIGHT OR COULD DO UNDER APPLICABLE LAW, RULES AND
REGULATIONS. THE PROXY GRANTED PURSUANT TO THIS SECTION 1.2(d) IS COUPLED WITH
AN INTEREST AND SHALL BE IRREVOCABLE UNTIL TERMINATION OF THIS AGREEMENT. EACH
COMPANY STOCKHOLDER WILL TAKE SUCH FURTHER ACTION AND WILL EXECUTE SUCH OTHER
INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY. EACH
COMPANY STOCKHOLDER HEREBY REVOKES ANY AND ALL PREVIOUS PROXIES OR POWERS OF
ATTORNEY GRANTED WITH RESPECT TO ANY OF THE VOTING SHARES THAT MAY HAVE
HERETOFORE BEEN APPOINTED OR GRANTED WITH RESPECT TO THE MATTERS REFERRED TO IN
SECTION 1.2(a) HEREOF, AND NO SUBSEQUENT PROXY (WHETHER REVOCABLE OR
IRREVOCABLE) OR POWER OF ATTORNEY SHALL BE GIVEN BY SUCH COMPANY STOCKHOLDER,
EXCEPT AS REQUIRED BY ANY LETTER OF TRANSMITTAL IN CONNECTION WITH THE OFFER.
ARTICLE II
Representations and Warranties of Each Company Stockholder
     Each Company Stockholder hereby severally, and not jointly, represents and
warrants to Parent and Merger Sub (as to such Company Stockholder) as follows:
     Section 2.1. Authority. Such Company Stockholder has all necessary legal
capacity, power, and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by such Company Stockholder and the consummation of
the transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of such Company Stockholder and, assuming the due
authorization, execution, and delivery of this Agreement by Parent, Merger Sub
and each other Company Stockholder, this Agreement constitutes a legal,

3



--------------------------------------------------------------------------------



 



valid, and binding obligation of such Company Stockholder, enforceable against
such Company Stockholder in accordance with its terms.
     Section 2.2. Ownership of Subject Shares; Total Shares. As of the date
hereof, such Company Stockholder is the record or beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) of, and has good title to, the Subject
Shares listed beside such Company Stockholder’s name on Schedule I attached
hereto, free and clear of all claims, liens, encumbrances and security interests
of any nature whatsoever (including any restriction on the right to vote or
otherwise transfer such Subject Shares), except as provided hereunder or
pursuant to any applicable restrictions on transfer under the Securities Act. As
of the date hereof, such Company Stockholder does not own, beneficially or
otherwise, any Shares, Company Options or other securities of the Company other
than as set forth opposite such Company Stockholder’s name in Schedule I hereto.
     Section 2.3. Voting Power. Such Company Stockholder has sole voting power
and sole power to issue instructions with respect to the matters set forth in
this Agreement, sole power of disposition with respect to dispositions
contemplated by this Agreement, and sole power to agree to all of the matters
set forth in this Agreement, in each case with respect to all of such Company
Stockholder’s Voting Shares, with no material limitations, qualifications, or
restrictions on such rights, subject only to applicable securities laws and the
terms of this Agreement.
     Section 2.4. Consents and Approvals; No Violation. (i) Except as may be set
forth in the Merger Agreement (including, without limitation, filings as may be
required under applicable securities laws) and any filing required under
Section 13 or 16 under the Exchange Act, no filing with, and no permit,
authorization, consent, or approval of, any Governmental Entity is necessary for
the execution of this Agreement by such Company Stockholder and the consummation
by such Company Stockholder of the transactions contemplated by this Agreement,
and (ii) none of the execution and delivery of this Agreement by such Company
Stockholder, the consummation by such Company Stockholder of the transactions
contemplated by this Agreement or compliance by such Company Stockholder with
any of the provisions of this Agreement shall (A) conflict with or result in any
breach of the organizational documents, if applicable, of such Company
Stockholder, (B) result in a material violation or material breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to any third party right of termination, cancellation, amendment, or
acceleration) under any of the terms, conditions, or provisions of any material
note, bond, mortgage, indenture, license, contract, commitment, arrangement,
understanding, agreement, or other instrument or obligation of any kind to which
such Company Stockholder is a party, or (C) subject to compliance with filing
requirements as may be required under applicable securities laws, violate any
order, writ, injunction, decree, judgment, statute, rule, or regulation
applicable to such Company Stockholder, except in each case under clauses (A),
(B) and (C), where the absence of filing or authorization, conflict, violation,
breach, or default would not materially impair or materially adversely affect
the ability of such Company Stockholder to perform such Company Stockholder’s
obligations hereunder.
     Section 2.5. No Broker’s Fees. Except as contemplated by the Merger
Agreement, no broker, investment banker, financial advisor, or other person is
entitled to receive from the Company any broker’s, finder’s, financial
advisor’s, or other similar fee or commission in

4



--------------------------------------------------------------------------------



 



connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of such Company Stockholder.
     Section 2.6. Acknowledgement. Such Company Stockholder understands and
acknowledges that each of Parent and Merger Sub is entering into the Merger
Agreement in reliance upon such Company Stockholder’s execution, delivery and
performance of this Agreement.
ARTICLE III
Representations and Warranties of Parent and Merger Sub
     Parent and Merger Sub hereby represent and warrant to the Company
Stockholders as follows:
     Section 3.1. Organization. Each of Parent and Merger Sub is a corporation
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.
     Section 3.2. Corporate Authorization; Validity of Agreement; Necessary
Action. Parent and Merger Sub have the corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement by Parent and
Merger Sub and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary action on the part of
Parent and Merger Sub, and, assuming the due authorization, execution and
delivery thereof by the Company and each of the Company Stockholders,
constitutes a valid and legally binding agreement of Parent and Merger Sub
enforceable against each of them in accordance with its terms.
     Section 3.3. Consents and Approvals; No Violation. (i) Except as may be set
forth in the Merger Agreement (including, without limitation, filings as may be
required under applicable securities laws) and any filing required under
Section 13 or 16 under the Exchange Act, no filing with, and no permit,
authorization, consent, or approval of, any Governmental Entity is necessary for
the execution of this Agreement by each of Parent and Merger Sub and the
consummation by each of Parent and Merger Sub of the transactions contemplated
by this Agreement, and (ii) none of the execution and delivery of this Agreement
by each of Parent and Merger Sub, the consummation by each of Parent and Merger
Sub of the transactions contemplated by this Agreement or compliance by each of
Parent and Merger Sub with any of the provisions of this Agreement shall
(A) conflict with or result in any breach of the organizational documents Parent
or Merger Sub, (B) result in a material violation or material breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to any third party right of termination, cancellation, amendment, or
acceleration) under any of the terms, conditions, or provisions of any material
note, bond, mortgage, indenture, license, contract, commitment, arrangement,
understanding, agreement, or other instrument or obligation of any kind to which
Parent or Merger Sub is a party, or (C) subject to compliance with filing
requirements as may be required under applicable securities laws, violate any
order, writ, injunction, decree, judgment, statute, rule, or regulation
applicable to Parent or Merger Sub, except in each case under clauses (A),
(B) or (C), where the absence of filing or authorization, conflict, violation,
breach, or default

5



--------------------------------------------------------------------------------



 



would not materially impair or materially adversely effect the ability of each
of Parent and Merger Sub to perform its obligations hereunder.
ARTICLE IV
Covenants of Each Company Stockholder
     Each Company Stockholder severally covenants and agrees as follows:
     Section 4.1. Restriction on Transfer, Proxies, and Non-Interference. Except
as contemplated by this Agreement or the Merger Agreement, during the period
beginning from the execution and delivery by the parties of this Agreement
through the earlier of (1) the Effective Time, (2) the termination of the Merger
Agreement or (3) the termination of this Agreement in accordance with
Section 5.1, each Company Stockholder shall not (i) directly or indirectly,
offer for sale, sell, transfer, tender, pledge, encumber, assign, or otherwise
dispose of (each, a “Transfer”), or enter into any contract, option, or other
arrangement or understanding (including any profit sharing arrangement) with
respect to the Transfer of, any or all of such Company Stockholder’s Voting
Shares, Subject Options, Share Units or any other securities of the Company or
any interest therein to any person, other than pursuant to the Merger Agreement
or the Offer or in connection with the exercise of any Company Options or
vesting Share Units (it being understood and agreed that any shares of Company
Common Stock issued upon the exercise of Company Options or the vesting of Share
Units shall be subject to the restrictions set forth in this Section 4.1);
(ii) grant any proxies or powers of attorney, or any other authorization or
consent with respect to any or all of such Company Stockholder’s Voting Shares
that could reasonably be expected to impede, interfere with or prevent the
Merger; (iii) deposit any of such Company Stockholder’s Voting Shares or Subject
Options into a voting trust or enter into a voting agreement with respect to any
of such Company Stockholder’s Voting Shares or Subject Options, other than
pursuant to this Agreement or (iv) take any action that would make any
representation or warranty of such Company Stockholder contained in this
Agreement to be untrue or incorrect in any material respect or that would
reasonably be expected to have the effect of preventing or disabling or
materially delaying such Company Stockholder from performing such Company
Stockholder’s obligations under this Agreement.
     Section 4.2. Stop Transfer; Changes in Voting Shares. Each Company
Stockholder agrees with, and covenants to, Parent and Merger Sub that (i) this
Agreement and the obligations hereunder shall attach to such Company
Stockholder’s Voting Shares, Subject Options and Subject Units and shall be
binding upon any person or entity to which legal or beneficial ownership shall
pass, whether by operation of law or otherwise, including, without limitation,
such Company Stockholder’s successors or assigns and (ii) such Company
Stockholder shall not request that the Company register the transfer (book-entry
or otherwise) of any certificate or uncertificated interest representing any or
all of the Company Stockholder’s Voting Shares, Subject Options or Subject
Units, unless such transfer is made in compliance with this Agreement.
Notwithstanding any Transfer of Voting Shares, Subject Options or Subject Units,
the transferor shall remain liable for the performance of all of the obligations
of the Company Stockholder under this Agreement, except for any such Transfer
pursuant to the Merger Agreement or the Offer.

6



--------------------------------------------------------------------------------



 



     Section 4.3. Appraisal Rights. Each Company Stockholder hereby waives any
rights of appraisal or rights to dissent from the Merger that such Company
Stockholder may have (including, without limitation, under Section 262 of the
DGCL).
     Section 4.4. Stockholder Capacity. Each Company Stockholder enters into
this Agreement solely in its capacity as the record or beneficial owner of its
Voting Shares. Nothing contained in this Agreement shall limit the rights and
obligations of any Company Stockholder, any of its affiliates, Representatives
or any employee of any of its affiliates in his or her capacity as a director or
officer of the Company, and the agreements set forth herein shall in no way
restrict any director or officer of the Company in the exercise of his or her
fiduciary duties as a director or officer of the Company.
     Section 4.5. Documentation and Information. Each Company Stockholder
(i) consents to and authorizes the publication and disclosure by Parent and its
affiliates of its identity and holding of such Company Stockholder’s Voting
Shares and the nature of its commitments and obligations under this Agreement in
any announcement or disclosure required by the SEC or other Governmental Entity,
the Offer Documents, or any other disclosure document in connection with the
Offer, the Merger or any of the other transactions contemplated by the Merger
Agreement or this Agreement, and (ii) agrees promptly to give to Parent any
information it may reasonably require for the preparation of any such disclosure
documents. Each Company Stockholder agrees to promptly notify Parent of any
required corrections with respect to any written information supplied by it
specifically for use in any such disclosure document, if and to the extent that
any shall have become false or misleading in any material respect.
     Section 4.6. No Solicitation. During the term of this Agreement, each
Company Stockholder agrees that it shall not (whether directly or indirectly
through its advisors, agents or other intermediaries), engage in any conduct
prohibited by Section 5.2 of the Merger Agreement. For the avoidance of doubt,
nothing in this Section 4.6 or elsewhere in this Agreement shall be construed to
prohibit a Company Stockholder or any affiliate thereof from taking any action
solely in his capacity as an officer or member of the Board of Directors of the
Company or from taking any action that the Company is permitted to take pursuant
to Section 5.2 of the Merger Agreement in his capacity as such.
ARTICLE V
Termination
     Section 5.1. Termination/Termination Rights. (a) This Agreement and the
covenants and agreements set forth in this Agreement shall automatically
terminate (without any further action of the parties) upon the earlier to occur
of (i) a public announcement by the Company or Parent that it has terminated the
Merger Agreement or receipt by the Company of notice of Parent’s termination of
the Merger Agreement, (ii) the Company providing a Notice of Adverse
Recommendation as defined in and pursuant to Section 5.2(c) of the Merger
Agreement, whether with respect to a Superior Proposal or an Intervening Event
(as such terms are defined in the Merger Agreement) and three days having lapsed
after such notice is given without such Notice of Adverse Recommendation having
been withdrawn or no longer being in effect as contemplated by Section 5.2(c) of
the Merger Agreement, (iii) the termination or expiration of the Offer, without
the tendered and not withdrawn Shares being accepted for payment thereunder

7



--------------------------------------------------------------------------------



 



and (iv) the Effective Time. In the event of termination of this Agreement
pursuant to this Section 5.1, this Agreement shall become void and of no effect
with no liability on the part of any party; provided, however, no such
termination shall relieve any party from liability for any knowing or deliberate
material breach hereof prior to such termination.
     (b) This Agreement may be terminated as to a Company Stockholder by such
Company Stockholder if the Appointment Time (as defined in the Merger Agreement)
has not occurred on or before August 2, 2011 (the “Outside Date”), provided,
however, that (A) the right to terminate this Agreement pursuant to this
Section 5.1(b) is not available to any Company Stockholder whose breach of any
provision of this Agreement principally causes the failure of the Offer to be
consummated by such time and (B) if on the Outside Date, the HSR Condition (as
defined in the Merger Agreement) has not been fulfilled, then the Outside Date
will, without any action on the part of the parties hereto, be extended to
November 2, 2011, and such date will become the Outside Date for purposes of
this Agreement.
ARTICLE VI
Miscellaneous
     Section 6.1. Governing Law; Jurisdiction; Waiver of Jury Trial.
     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law thereof.
     (b) Each of the parties hereto (i) irrevocably consents to the service of
the summons and complaint and any other process in any action or proceeding
relating to the transactions contemplated by this Agreement, for and on behalf
of itself or any of its properties or assets, in accordance with Section 6.5 or
in such other manner as may be permitted by applicable Law, and nothing in this
Section 6.1(b) shall affect the right of any party to serve legal process in any
other manner permitted by applicable Law; (ii) irrevocably and unconditionally
consents and submits itself and its properties and assets in any action or
proceeding to the exclusive jurisdiction of the Court of Chancery of the State
of Delaware (or, only if the Court of Chancery of the State of Delaware declines
to accept jurisdiction over a particular matter, any federal court within the
State of Delaware) in the event any dispute or controversy arises out of this
Agreement or the transactions contemplated hereby, or for recognition and
enforcement of any judgment in respect thereof; (iii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court; (iv) agrees that any actions or proceedings
arising in connection with this Agreement or the transactions contemplated
hereby shall be brought, tried and determined only in the Court of Chancery of
the State of Delaware (or, only if the Court of Chancery of the State of
Delaware declines to accept jurisdiction over a particular matter, any federal
court within the State of Delaware); (v) waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; and (vi) agrees that it will not bring
any action relating to this Agreement or the transactions contemplated hereby in
any court other than the aforesaid courts. Each of Parent, Merger Sub and the
Company Stockholders agrees that a final judgment in any action or

8



--------------------------------------------------------------------------------



 



proceeding in such courts as provided above shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law.
     (c) EACH OF PARENT, MERGER SUB AND THE COMPANY STOCKHOLDERS HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF PARENT, MERGER SUB OR THE COMPANY
STOCKHOLDERS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF.
     Section 6.2. Specific Performance. Each Company Stockholder acknowledges
and agrees that (a) the covenants, obligations and agreements of such Company
Stockholder contained in this Agreement relate to special, unique and
extraordinary matters, (b) Parent is and will be relying on such covenants,
obligations and agreements in connection with entering into the Merger Agreement
and the performance of Parent’s obligations under the Merger Agreement, and
(c) a violation of any of the covenants, obligations or agreements of such
Company Stockholder contained in this Agreement will cause Parent irreparable
injury for which adequate remedies are not available at law. Therefore, each
Company Stockholder agrees that Parent shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain such Company Stockholder, as the case may be, from
committing any violation of such covenants, obligations or agreements and to
specifically enforce the terms of this Agreement. These injunctive remedies are
cumulative and in addition to any other rights and remedies Parent may have
under applicable Law.
     Section 6.3. Assignment; No Third Party Beneficiaries. This Agreement shall
not be assignable or otherwise transferable by a party without the prior consent
of the other parties, and any attempt to so assign or otherwise transfer this
Agreement without such consent shall be void and of no effect; provided,
however, that Parent may, in its sole discretion, assign or transfer all or any
of its rights, interests and obligations under this Agreement to any direct or
indirect wholly owned subsidiary of Parent, but no such assignment shall relieve
Parent from its obligations under this Agreement. This Agreement shall be
binding upon the respective heirs, successors, legal representatives and
permitted assigns of the parties hereto. Nothing in this Agreement shall be
construed as giving any Person, other than the parties hereto and their heirs,
successors, legal representatives and permitted assigns, any right, remedy or
claim under or in respect of this Agreement or any provision hereof.
     Section 6.4. Amendments, Waivers, etc. Neither this Agreement nor any term
hereof may be amended other than by an instrument in writing signed by Parent,
Merger Sub and the Company Stockholders. No provision of this Agreement may be
waived, discharged or terminated other than by an instrument in writing signed
by the party against whom the enforcement of such waiver, discharge or
termination is sought, except that this Agreement may be terminated as set forth
in Section 5.1.
     Section 6.5. Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
either personally, by

9



--------------------------------------------------------------------------------



 



facsimile transmission (with acknowledgment received), by electronic mail (with
receipt confirmed) or by overnight courier (providing proof of delivery) to the
parties at the following addresses:
     If to the Company Stockholders: At the address set forth beside each
Company Stockholder’s name listed on Schedule I.
If to Parent or Merger Sub, to:
Arch Coal, Inc.
One CityPlace Dr., Suite 300
St. Louis, Missouri 63141
Telecopy No.: (314) 994-2734
Attention: Robert Jones, Esq., Senior Vice President — Law,
General Counsel and Secretary
with a copy (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Telecopy No.: (212) 455-2502
Attention: Mario A. Ponce
or such other address, facsimile number or email address as such party may
hereafter specify by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 P.M. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.
     Section 6.6. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with the transactions contemplated by this
Agreement shall be paid by the party incurring such costs and expenses.
     Section 6.7. Remedies. No failure or delay by any party in exercising any
right, power or privilege under this Agreement shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein shall be cumulative and not exclusive of any
rights or remedies provided by law.
     Section 6.8. Severability. If any term or provision of this Agreement is
held to be invalid, illegal, incapable of being enforced by any rule of law, or
public policy, or unenforceable for any reason, it shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties hereto to the
maximum extent possible. In any event, the invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the

10



--------------------------------------------------------------------------------



 



validity or enforceability of this Agreement, including that provision, in any
other jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the terms of this Agreement remain as originally contemplated to the
fullest extent possible.
     Section 6.9. Entire Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersedes all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter of this Agreement.
     Section 6.10. Further Assurances. From time to time at the request of
Parent, and without further consideration, each Company Stockholder shall
execute and deliver or cause to be executed and delivered such additional
documents and instruments and take all such further action as may be reasonably
necessary or desirable to effect the matters contemplated by this Agreement.
     Section 6.11. Section Headings. The article and section headings used in
this Agreement are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.
     Section 6.12. Public Announcements. No Company Stockholder shall issue any
press release or make any other public statement with respect to the
transactions contemplated by this Agreement and the Merger Agreement without the
prior written consent of Parent, except as such release or statement as such
Company Stockholder determines in good faith to be required by applicable Law or
the rules and regulations of any applicable United States securities exchange or
regulatory or Governmental Entity to which the relevant Company Stockholder is
subject or submits.
     Section 6.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.
[SIGNATURE PAGES FOLLOW]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            ARCH COAL, INC.
      By:   /s/ John Eaves         Name:   John Eaves        Title:   President
and Chief Operating Officer        ATLAS ACQUISITION CORP.
      By:   /s/ John Eaves         Name:   John Eaves        Title:   President 
   

[Signature Page to Tender and Voting Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            WLR RECOVERY FUND, L.P.
      By:   WLR Recovery Associates LLC, its General         Partner           
  By:   WL Ross Group, L.P., its Managing Member             By:   El Vedado,
LLC, its General Partner             By:   /s/ Wilbur L. Ross, Jr.        
Wilbur L. Ross, Jr., its Managing Member        WLR RECOVERY FUND II, L.P.
      By:   WLR Recovery Associates II LLC, its General         Partner         
  By:   WL Ross Group, L.P., its Managing Member             By:   El Vedado,
LLC, its General Partner             By:   /s/ Wilbur L. Ross, Jr.        
Wilbur L. Ross, Jr., its Managing Member        WLR RECOVERY FUND III, L.P.
      By:   WLR Recovery Associates III LLC, its General         Partner       
    By:   WL Ross Group, L.P., its Managing Member             By:   El Vedado,
LLC, its General Partner             By:   /s/ Wilbur L. Ross, Jr.        
Wilbur L. Ross, Jr., its Managing Member           

[Signature Page to Tender and Voting Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I

          Stockholder   Number of Shares  
WLR RECOVERY FUND, L.P.
    2,859,927  
WLR RECOVERY FUND II, L.P.
    7,634,294  
WLR RECOVERY FUND III, L.P.
    1,774,502  

 